210 F.2d 29
PARELMANv.PARELMAN.
No. 11732.
United States Court of Appeals District of Columbia Circuit.
Argued November 18, 1953.
Decided February 4, 1954.

Mr. J. E. Bindeman, Washington, D. C., for appellant. Mr. Theodore Kligman, Washington, D. C., entered an appearance for appellant.
Mr. Albert E. Brault, Washington, D. C., with whom Mr. Denver H. Graham, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In this suit a mother charged her son with negligence which she alleged was the proximate cause of personal injuries sustained by her, for which she sought damages in the sum of $25,000. The mother complains on appeal that the trial judge erred in directing a verdict for the defendant at the close of her counsel's opening statement to the jury.


2
We think the judge correctly concluded, from what the plaintiff's counsel said he expected to prove, that a cause of action had not been stated.


3
Affirmed.